DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed 13 June 2022. As directed by the amendment claims 1-9, 11, 13, 15-17, 19, 21-22, 24-27, 31-33, 35, 37, 42, 44-48, 51-52 and 54-61 have been amended, and claims 10, 12, 14, 18, 20, 23, 28-30, 34, 36, 38-41, 43, 49-50, 53 and 62-63 have been cancelled. Thus, claims 1-9, 11, 13, 15-17, 19, 21-22, 24-27, 31-33, 35, 37, 42, 44-48, 51-52 and 54-61 are presently pending in this application.

Allowable Subject Matter
Claims 1-9, 11, 13, 15-17, 19, 21-22, 24-27, 31-33, 35, 37, 42, 44-48, 51-52 and 54-61 are allowed.
The following is an examiner’s statement of reasons for allowance: with regards to claims 1, 17 and 35, the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the claims, a sleep training device and method comprising a processor programed to execute instructions sored in memory to: receive instructions to schedule a sleep program from a server communicatively coupled to the sleep training device after the sleep program is set by a client device communicatively coupled to the server, and wherein the sleep program comprises instructions to disable at least one of the physical switches and the capacitive touch component when the sleep program is initiated in response to a set parameter associated with the sleep program being met, and disable at least one of the physical switches and the capacitive touch component when the sleep program is initiated in response to a set parameter associated with the sleep program being met.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791